Detailed Action
This office action has been issued in response to a response filed 10/19/2021. Claims 1, 8, 12 and 15 were amended. Claims 2 and 9 were previously canceled. Claims 1, 3-8 and 10-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 10/19/2021, to claim 12 correcting the claim to recite “comprises” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 12, as filed in (7) of the Non-Final Office action filed 7/20/2021, is withdrawn.  
Applicant’s arguments, see pages 7-13 in Remarks, filed 10/19/2021, with respect to independent claims 1, 8 and 15, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Vandervort (US 2017/0237569 A1) in view of Krishnamurthy (US 2017/0126702 A1) further in view of Ebrahimi (US 2016/0330027 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-8 and 10-15 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 15 are allowed for reasons argued by applicant in pages 7-13 of the Remarks, filed 10/19/2021, and for reasons explained below.
As to independent claims 1, 8 and 15, the prior art including Vandervort (US 2017/0237569 A1), Krishnamurthy (US 2017/0126702 A1) and Ebrahimi (US 2016/0330027 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Vandervort (prior art on the record) teaches s communication network which receives a diff of an electronic document from an electronic device which comprises a difference between a first and revised version of the electronic document.
Krishnamurthy (prior art on the record) teaches a system in which a user passes a copy of a document to another user which causes at least a change in metadata of the document which is encrypted and signed. The encrypted and signed document may be sent to a server which enters transactions in a blockchain.
Ebrahimi (prior art on the record) teaches a method of hashing personal data to produce a hash value and signing the hash value with a first private key of the second 
Additionally, Song (US 2018/0109516 A1), teaches a method for providing a certificate registration service based on a smart contract, wherein the smart contract is source code compilable into executable byte code, is configured to perform procedures if particular conditions are satisfied, and wherein integrity is verified by a consensus, is provided. Wherein smart contracts have an associated SDB and wherein all the variations of the SDB include all respective changes of all states of all smart contracts.
Additionally, Zinder (US 2017/0005804 A1), teaches an electronic resource tracking and storage computer system that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. Zinder also teaches log files that record the changes to the digital data and may be anonymous.
Additionally, Furukawa (US 2011/0078458 A1), teaches a contents processing device which stores an updater identifier and a private key, accepts a content which is divided into a plurality of blocks, an updating type indicating a type of an updating as to the content, an updated block to be updated of the content, and an updated position, generates an updated content by inserting the updating block into the updated position of the content.

 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 3-8 and 10-15 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438